DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/20/2021 and 08/09/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “a/the light emission portion which emits light to an outside of a vehicle” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “emits light to an outside of a vehicle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

	Paragraph 0020 of the specification states: The infrared radar device 22 is arranged at a position adjacent to and below the millimeter wave radar device 21.  That is, the millimeter wave radar device 21 is in alignment with the infrared radar device 22 in a direction (the vertical direction in the present embodiment) intersecting with the transmission direction of millimeter waves (the forward direction in the present embodiment).  The infrared radar device 22 transmits (emits) infrared light toward an angular range wider than that of the millimeter wave radar device 21, and receives infrared light that has struck and been reflected by an object outside the vehicle 11 including a leading vehicle, a pedestrian, and the like.
	For examination purposes, a light emission potion portion is construed as an infrared radar device.

Regarding claim 1, claim limitation “a vehicle exterior component permitting light including infrared light to pass therethrough” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “permitting light including infrared light to pass therethrough” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

	For examination purposes, vehicle exterior component is construed as comprising a material/materials have transparency to millimeter waves, infrared light, and visible light.

Regarding claim 1, claim limitation “an infrared irradiation portion that is …capable of irradiating infrared light to snow and ice collected on an outer surface of the vehicle exterior component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “capable of irradiating infrared light to snow and ice collected on an outer surface of the vehicle exterior component” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0022 of the specification states: The infrared irradiation portion 23 includes, for example, an infrared heater.
	For examination purposes, an infrared irradiation portion is construed as an infrared 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009284141A to Kita (“Kita”), in view of US 20200300964 A1 to Kasaba et al. (“Kasaba”). 

Regarding claim 1, Kita discloses, a snow and ice melting device (see radar device 5 in Fig. 1 and 2) comprising: 
a vehicle exterior component (see cover 3 in Fig. 2) that is configured to be arranged in front of a radio wave emission portion (see antenna element 2), which emits radio wave emission to an outside of a vehicle, in a radio wave emission direction (see radio wave emission area 10), the vehicle exterior component (3) permitting radio waves and light including infrared light to pass therethrough (see infrared light/ray 9 from infrared irradiation unit 4 and disclosed in para 0034 in the English Translation JP 2009284141 A “Further, by making the antenna cover 3 made of synthetic resin, the antenna cover 3 can transmit radio waves radiated from the antenna element 2. As a material excellent in infrared absorption and radio wave transmission, for example, an epoxy resin and a vinyl acetate resin can be preferably exemplified”); and 
an infrared irradiation portion (see infrared irradiation unit 4) that is arranged inward of the vehicle exterior component (see Fig. 2) and capable of irradiating infrared light to snow and ice collected on an outer surface of the vehicle exterior component (disclosed in para 0039 in the English Translation JP 2009284141 A “The antenna cover 3 generates heat by infrared irradiation from the infrared irradiation unit 4. Thereby, the snow and ice adhering to the outer surface of the antenna cover 3 melt dissolve rapidly”). 
 
Regarding claim 2, Kita discloses, wherein 
the radio emission portion (2) is a radar device that transmits the radio wave to the outside of the vehicle and receives the a reflected wave that has struck and been reflected by an object outside the vehicle (disclosed in para 0031 in the English Translation JP 2009284141 “The antenna element 2 transmits a radio wave to the outside of the antenna device 1 by radiating the radio wave. When the antenna device 1 is used for the radar device 5, the radio wave is a radar wave. As the radar wave, for example, a millimeter wave is used. The antenna element 2 receives a reflected wave generated by reflecting the transmitted radio wave by another vehicle. The type of the antenna element 2 is not particularly limited, but various forms such as a linear antenna such as a monopole antenna and a dipole antenna, a lens antenna, a patch antenna, and an array antenna can be employed”), 
the vehicle exterior component is a cover (see cover 3) that is arranged in front of the (see Fig. 2), and 
the infrared irradiation portion (4) is arranged inward of the cover (see Fig. 2) and is configured to irradiate infrared light (see ray 9) at least to an area (10) on an outer surface of the cover (3) through which the radio wave transmitted by the radio wave radar device passes (see Fig. 2).
As cited above, Kita discloses substantially all the limitations in claim 1 and claim 2, however, Rita does not explicitly disclose, a light emission which emits light to an outside of a vehicle, in a light emission direction, the vehicle exterior component permitting light including infrared light to pass therethrough, and the light emission portion is an infrared radar device that transmits infrared light to the outside of the vehicle and receives the infrared light that has struck and been reflected by an object outside the vehicle, and the vehicle exterior component is a cover that is arranged in front of the infrared radar device in a transmission direction of the infrared light to cover the infrared radar device, and the infrared irradiation portion is arranged inward of the cover and is configured to irradiate infrared light at least to an area on an outer surface of the cover through which the infrared light transmitted by the infrared radar device passes.
Nonetheless, Kasaba teaches, a sensor system of a vehicle includes a camera 14, a front LiDAR sensor 15, a right LiDAR sensor 16, and a millimeter wave radar 17 (see Fig. 2), wherein a light emission (a front LiDAR sensor 15, a right LiDAR sensor 16) which emits light to an outside of a vehicle, in a light emission direction (disclosed in para 0041 “The front LiDAR sensor (one example of the first sensor) is housed in the housing space 13.  The front LiDAR sensor 15 has a configuration for emitting non-visible light and a configuration for sensing returned light as a result of the non-visible light being reflected by an object that is present at least ahead of the vehicle 100 (one example of the outside of the vehicle).  In the present embodiment, infrared light having a wavelength of 905 nm is used as the non-visible light”), the vehicle exterior component (see a translucent housing 12 (one example of the cover) that is transparent) permitting light including infrared light to pass therethrough (disclosed in para 0039), and the light emission portion is an infrared radar device that transmits infrared light to the outside of the vehicle and receives the infrared light that has struck and been reflected by an object outside the vehicle(disclosed in para 0042 “The front LiDAR sensor 15 can obtain the distance to the object associated with the returned light, for example, based on the time period from the time when the non-visible light is emitted in a certain direction to the time when the returned light is sensed.  Further, by accumulating such distance data in association with the sensing position, it is possible to obtain information as to the shape of the object associated with the returned light.  Additionally or alternatively, information as to an attribute such as the material of the object associated with the returned light can be obtained based on the difference in wavelength between the emitted light and the returned light.  Additionally or alternatively, information about the color of the object, such as a white line on the road surface, can be obtained, for example, based on the difference in reflectivity of the returned light from the road surface”), and the vehicle exterior component (12) is a cover that is arranged in front of the infrared radar device in a transmission direction of the infrared light to cover the infrared radar device(see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the snow and ice melting device of Kita wherein the sensor system further comprises an additional light emission sensor/portion which emits light to an outside of a vehicle, in a light emission direction, the vehicle exterior component 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761